Case 2:19-cv-07551-SVW-JPR Document 35 Filed 05/06/20 Page 1 of 3 Page ID #:354



    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11   LUIS MARQUEZ,                          Case No: 2:19-cv-07551-SVW(JPRx)
   12                    Plaintiff,
                                               JUDGMENT Complaint Filed:
   13           v.
                                               September 3, 2019 Trial Date:
   14   MACERICH CERRITOS, LLC, a
        Delaware Limited Liability Company;    April 21, 2020
   15   P.F. CHANG'S CHINA BISTRO,
        INC., a Delaware Corporation; and
   16   DOES 1-10,
   17                    Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              2
                                      [PROPOSED] JUDGMENT
        FP 37496393.2
Case 2:19-cv-07551-SVW-JPR Document 35 Filed 05/06/20 Page 2 of 3 Page ID #:355



    1           On February 19, 2020, Defendants Macerich Cerritos, LLC, and P.F.
    2   Chang’s China Bistro, Inc. (“Defendants”) filed a motion for summary judgment.
    3   On March 19, 2020, after full briefing by the parties and having fully considered
    4   the evidence presented, the Court granted Defendants’ motion for summary
    5   judgment in its entirety; and
    6           IT IS HEREBY ORDERED AND ADJUDGED THAT:
    7           1.      Plaintiff Luis Marquez take nothing by his Complaint;
    8           2.      That judgment on the merits is hereby entered in favor of Defendants
    9   Macerich Cerritos, LLC and P.F. Chang’s China Bistro, Inc., against Plaintiff Luis
   10   Marquez;
   11           3.      That Plaintiff’s Complaint is dismissed with prejudice for the reasons
   12   set forth in the Court’s Order Granting Defendant’s Motion for Summary Judgment
   13   entered on March 19, 2020;
   14           4.      That Defendants Macerich Cerritos, LLC and P.F. Chang’s China
   15   Bistro, Inc. are prevailing parties; and
   16           5.      That Defendants Macerich Cerritos, LLC, and P.F. Chang’s China
   17   Bistro, Inc., shall file an application to tax costs.
   18           IT IS HEREBY ORDERED
   19
   20   Dated: May 6, 2020                               ____________________________
                                                         Honorable Stephen V. Wilson
   21
   22
   23
   24
   25
   26
   27
   28
                                                    3
                                          [PROPOSED] JUDGMENT
        FP 37496393.2
Case 2:19-cv-07551-SVW-JPR Document 35 Filed 05/06/20 Page 3 of 3 Page ID #:356



    1                                 CERTIFICATE OF SERVICE
    2          I, the undersigned, am employed in the County of Los Angeles, State of
        California. I am over the age of 18 and not a party to the within action; am
    3   employed with Fisher & Phillips LLP and my business address is 444 South Flower
        Street, Suite 1500, Los Angeles, California 90071.
    4
              On March 31, 2020 I served the foregoing document entitled [PROPOSED]
    5   JUDGMENT on all the appearing and/or interested parties in this action as
        follows:
    6
    7    CENTER FOR DISABILITY ACCESS                    Attorneys for Plaintiff
         Raymond Ballister Jr.                           LUIS MARQUEZ
    8    Phyl Grace
         Russell Handy
    9    Dennis Price                                    Tel: 858.375.7385
         8033 Linda Vista Road, Suite 200                Fax: 888.422.5191
   10    San Diego, CA 92111                             phylg@potterhandy.com

   11          [by MAIL] - I am readily familiar with the firm's practice of collection and
                processing correspondence for mailing. Under that practice it would be
   12           deposited with the U.S. Postal Service on that same day with postage thereon
                fully prepaid at Los Angeles, California in the ordinary course of business.
   13           I am aware that on motion of the party served, service is presumed invalid if
                postage cancellation date or postage meter date is more than one day after
   14           date of deposit for mailing this affidavit.
   15          [by ELECTRONIC SUBMISSION] - I served the above listed
                document(s) described via the United States District Court’s Electronic
   16           Filing Program on the designated recipients via electronic transmission
                through the CM/ECF system on the Court’s website. The Court’s CM/ECF
   17           system will generate a Notice of Electronic Filing (NEF) to the filing party,
                the assigned judge, and any registered users in the case. The NEF will
   18           constitute service of the document(s). Registration as a CM/ECF user
                constitutes consent to electronic service through the court’s transmission
   19           facilities.
   20          [by FEDERAL EXPRESS] - I am readily familiar with the firm’s practice
                for collection and processing of correspondence for overnight delivery by
   21           Federal Express. Under that practice such correspondence will be deposited
                at a facility or pick-up box regularly maintained by Federal Express for
   22           receipt on the same day in the ordinary course of business with delivery fees
                paid or provided for in accordance with ordinary business practices.
   23
              I declare that I am employed in the office of a member of the bar of this
   24   Court at whose direction the service was made.
   25           Executed March 31, 2020 at Los Angeles, California.
   26               Kristine Gonzalez            By:          /s/ Kristine Gonzalez
                         Print Name                                   Signature
   27
   28
                                                   4
                                         CERTIFICATE OF SERVICE
        FP 37496393.2
